Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The IDS filed 1-19-22 citing the various foreign patent documents and the EPO search report and written opinion has been considered with regard to its applicability to the claims cited allowable in the Notice of Allowability mailed on December 8, 2021.  It is specifically noted that the EPO report cited JP 6-26420 as teaching a nozzle having a constant diameter section 5c (noted as 0.41mm in paragraph [0014] of the reference) that is allegedly taught (by Fig. 3 thereof) as having a length of about ½ of its diameter.  However, it is noted that the various figures of the reference appear to disclose a length to diameter ratio that is much closer to 1 to 1.  In fact, Fig. 3 of the reference, which is said by the EPO to teach a length to diameter ratio of approximately ½ to 1, when enlarged also appears to teach a ratio that is much closer to a 1 to 1 relationship.  It is also not at all clear from the reference or the EPO report that there exists actual textural disclosure within the reference directed to any length to diameter ratio of the constant diameter portion of the nozzle.  As such, the prior art cited on the IDS filed 1-19-22, taken alone, or in combination with any of the previously cited prior art of record, is not 
An initialed, signed and dated copy of the IDS filed 1-19-22 is attach hereto.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance established by applicant’s arguments made prior to the Notice of Allowability mailed on December 8, 2021 are still applicable, and the prior art cited on the IDS filed 1-19-22 does not negatively affect the finding of allowability for the reasons as discussed in paragraph 2 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/1-29-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776